DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.         Claims 1-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
       Regarding claim 1 and similarly claim 10, taking claim 1 as an example, in the claim, a phrase “the product is depressed under an external force to abut against the needle seat” is vague and unclear, the term “external force” is not tied to any kind of machine for accomplishing the claimed step of depressing the product. It appears that the limitation is defined in term of the result to be achieved, without providing the technical features necessary for achieving this result. Is the product depressed by vacuum suction or by the side push structure? Clarification requested.
          Claims 2-9 and 11-18 are also rejected as they inherit the deficiencies in claim 1 and claim 10.

Allowable Subject Matter
3.       Claims 1-18 would be allowable if corrected to overcome the rejection(s) under 35 U.S.C 112(b) set forth in this office action. Reasons for allowance will be held in abeyance pending final recitation of the claims.
4.         The closest references are found based on the search:
             Hachuda (US. Pub. 20170117652) discloses a socket for electrical component, comprising: a socket body in which an electrical component is housed in a housing portion provided in an upper surface side, and a contact pin to be electrically connected to the electrical component is provided; and a cover member removably provided to the socket body and covering the housing portion of the socket body, wherein the cover member includes: a frame-like cover body that is placed on an upper side outer edge portion of the socket body and includes an opening in a middle portion in up and down directions; a heatsink that is provided to penetrate through the opening of the cover body and performs heat dissipation for the electrical component; and a pressing part that is supported by the cover body and moves down the heatsink so as to press the heatsink against the electrical component (see specification for more details).
             Hayakawa (US. Pub. 20130280938) discloses socket for electric parts comprising: a socket body that accommodates an electric parts having a lower surface to which a terminal is provided; a contact pin provided for the socket body and formed with an elastic piece comprising a contact portion to contact the terminal of the electric parts; and a latch provided for the socket body to be rotatable about a rotation shaft and configured to press the electric parts accommodated in the socket body from an upper side thereof, wherein the elastic piece of the contact pin is extended substantially along a horizontal direction, the latch is formed with a 
             Osato et al. (US. Pub. 20080191723) discloses an IC carrier for holding a Ball Grid Array IC device including a package which has a first surface having a plurality of bump electrodes and a second surface opposite the first surface, the second surface having (a) a central protrusion, (b) a peripheral portion which surrounds the protrusion and is lower than the protrusion by one step and (c) a plurality of upper electrodes provided on the peripheral portion, wherein the IC carrier comprises: a frame forming a device reception space for receiving the IC device; a cover portion adapted to cover the upper electrodes while in contact with the peripheral portion of the IC device held on the IC carrier; and holding device provided in the frame, the holding device being arranged to hold the IC device in the IC carrier while the cover portion covers the upper electrodes (see specification for more details).
              Yates et al. (US. Pub. 20050164530) discloses a device for testing integrated circuits comprising: a base; a socket body held in the base for contacting a plurality of terminals from an integrated circuit; a lid; a hinge joining said lid to said base; a locking mechanism allowing locking of said lid to said base; a pressure plate retained within said lid; two cam levers each mechanically linked to opposing sides of the lid for lowering said pressure plate from said lid to 

Conclusion
5.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
2/12/2021